

114 S372 IS: SAFE Act Confidentiality and Privilege Enhancement Act
U.S. Senate
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 372IN THE SENATE OF THE UNITED STATESFebruary 4, 2015Mrs. Capito (for herself, Mr. Crapo, Ms. Heitkamp, Mr. Manchin, Mr. Merkley, and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo ensure access to certain information for financial services industry regulators, and for other
 purposes.1.Short titleThis Act may be cited as the SAFE Act Confidentiality and Privilege Enhancement Act.2.Confidentiality of information shared between state and federal financial services regulatorsSection 1512(a) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5111(a)) is amended by inserting or financial services before industry.